Citation Nr: 0301165	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  94-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for lipomas.

3.  Entitlement to service connection for a heart 
disorder.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to a compensable evaluation for myositis, 
right shoulder.

6.  Entitlement to an evaluation in excess of 10 percent 
for degenerative joint disease, right shoulder, prior to 
December 16, 1998. 

7.  Entitlement to an evaluation in excess of 30 percent 
for degenerative joint disease, right shoulder, prior to 
May 8, 2001.

8.  Entitlement to an effective date prior to August 21, 
1992 for the grant of service connection for degenerative 
joint disease, right shoulder.

9.  Entitlement to an effective date prior to October 20, 
1999 for the assignment of a 30 percent evaluation for 
degenerative joint disease, right shoulder.

10.  Entitlement to an effective date prior to May 8, 2001 
for the assignment of a 40 percent evaluation for 
degenerative joint disease, right shoulder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).  The Board 
remanded the issue of a compensable evaluation for 
myositis of the right shoulder in February 2000 and 
February 2001.  The matter has now been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record contains no medical diagnosis 
of asbestosis.

3.  The record contains no competent medical evidence 
relating the veteran's lipomas to his period of active 
service.

4.  The record contains no evidence of a current diagnosis 
of a heart disorder related to the veteran's period of 
active service.

5.  The evidence of record contains no medical diagnosis 
of rheumatoid arthritis.

6.  The veteran's myositis, right shoulder, is not 
manifested by any distinct symptomatology.

7.  Prior to December 16, 1998, the veteran's degenerative 
joint disease, right shoulder, was productive of painful 
motion.

8.  Prior to May 8, 2001, range of motion of the veteran's 
right arm was not limited to 25 degrees from the side.

9.  On August 21, 1992, the veteran submitted a claim for 
service connection for degenerative joint disease, right 
shoulder.

10.  The RO granted service connection for degenerative 
joint disease, right shoulder, effective from August 21, 
1992, the date of claim.

11.  The RO granted a 30 percent evaluation for 
degenerative joint disease, right shoulder, effective from 
October 20, 1999, the date of VA examination or claim.

12.  The RO granted a 40 percent evaluation for 
degenerative joint disease, right shoulder, effective from 
May 8, 2001, the date of VA examination or claim.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Lipomas were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  A heart disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  Rheumatoid arthritis was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307. 3.309 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

5.  The criteria for a compensable evaluation for 
myositis, right shoulder, have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Code 5021 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

6.  The criteria for an evaluation in excess of 10 percent 
prior to December 16, 1998, for degenerative joint 
disease, right shoulder, have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Code 5010 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

7.  The criteria for an evaluation in excess of 30 percent 
prior to May 8, 2001, for degenerative joint disease, 
right shoulder, have not been met.  38 U.S.C.A. § 1155, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5010 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

8.  The criteria for an effective date prior to August 21, 
1992 for the grant of service connection for degenerative 
joint disease, right shoulder, have not been met.  38 
U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

9.  The criteria for an effective date prior to October 
20, 1999 for the assignment of a 30 percent evaluation for 
degenerative joint disease, right shoulder, have not been 
met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

10.  The criteria for an effective date prior to May 8, 
2001 for the assignment of a 40 percent evaluation for 
degenerative joint disease, right shoulder, have not been 
met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claims by means of several rating 
decisions, Statements of the Case, and Supplemental 
Statements of the Case, as well as letters that 
specifically addressed the VCAA.  

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate those 
claims.  In the Statements of the Case and Supplemental 
Statements of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  Therefore, the Board finds that the rating 
decisions, Statements of the Case, Supplemental Statement 
of the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO considered relevant private and VA treatment 
records.  The RO also provided the veteran with several VA 
medical examinations for the development of his increased 
ratings claims.  As to the veteran's service connection 
claims, the Board finds that a VA examination is not 
necessary because, as explained further below, the record 
contains no indication that the disabilities may be 
associated with active service, and the record contains 
sufficient medical evidence to evaluate the claims.  See 
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Therefore, the 
Board finds that no further action is necessary to meet 
the requirements of the VCAA.

I. Service Connection

According to the law, service connection will be granted 
if it is shown that a veteran has a disability resulting 
from an injury or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  In addition, service connection may be 
presumed for certain diseases, including cardiovascular 
disease and arthritis, which become manifest to a 
compensable degree within one year of service.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2002).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id. 

In relation to the current appeal, the veteran's service 
medical records contain no complaints, findings, or 
diagnoses related to asbestosis, lipomas, a heart 
disorder, or rheumatoid arthritis.  The service medical 
records show that the veteran had scarlet fever in 
November and December 1943.  He was released as fit for 
duty and the remainder of the records disclose no 
residuals.  The separation examination included a normal 
chest x-ray and cardiac examination.  

As to the veteran's claims for asbestosis and rheumatoid 
arthritis, the record is completely devoid of a medical 
diagnosis of either condition.  In fact, during an October 
1999 VA examination, the veteran reported that he had 
never been diagnosed with rheumatoid arthritis.  As to the 
veteran's claim for a heart disorder, a December 1971 
report from Good Samaritan Hospital included a normal 
cardiac examination.  It was noted that the veteran had 
scarlet fever without apparent sequelae.  VA treatment and 
examination records from March 1996 through October 2001 
note a history of mitral valve prolapse and valve 
replacement in 1991.  The records contain no findings of 
cardiac abnormality.

As to the veteran's claim for lipomas, the earliest 
diagnosis of record is the December 1971 report from Good 
Samaritan Hospital which showed that the veteran had 
multiple lipomatosis, especially of the arms and forearms.  
Records of William L. Beck, M.D. dated January to March 
1973 show that the veteran was assessed with multiple 
lipomatosis and that he underwent excision of a lipoma of 
the pre-maxillary area.  

Lipomas were also observed at June 1993, April 1998, and 
October 1999 VA examinations.  A June 1996 report from 
Orthopaedic Specialists noted numerous nodules on the 
forearms, upper arms, trunk, and upper thighs, with a 
likely diagnosis of neurofibromatosis. 

Based upon the above facts, the Board finds that it must 
deny all of the veteran's claims for service connection.  
In the absence of a current diagnosis, service connection 
may not be granted.  As the record is devoid of any past 
or current diagnoses of asbestosis or rheumatoid 
arthritis, the claims for these conditions must be denied.  
Likewise, the record contains no current findings of a 
heart disorder.  The medical evidence shows that the 
veteran had a heart valve replacement in approximately 
1991, several decades after his discharge from active 
service.  There is no evidence that this heart condition 
was incurred in or otherwise related to active service, 
and there is no showing of continuity or chronicity of 
cardiac symptoms following the veteran's discharge from 
active service.  Accordingly, service connection is also 
denied for a heart disorder.

Finally, the record contains medical evidence that the 
veteran currently has multiple lipomas, with the earliest 
evidence dating to December 1971.  However, the record 
contains no medical opinion relating these lipomas to an 
incident of the veteran's period of active service, or of 
continuity or chronicity of symptoms following the 
veteran's discharge from active service.  While the Board 
acknowledges that the veteran believes that his lipomas 
are due to active service, a medical nexus may not be 
established by lay testimony.  Brewer v. West, 11 Vet. 
App. 228, 234 (1998).  Therefore, service connection for 
lipomas is denied.

II. Increased Ratings

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic 
Codes identify various disabilities.  Where there is a 
question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002). 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  When the assignment of an initial rating award 
is at issue, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  It is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disabilities from injuries to 
the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing 
the service-connected evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain which is supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movement in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45.  With any form of 
arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. 
§ 4.59.

A. Myositis

The record shows that the Board granted service connection 
for myositis of the right shoulder in a February 1996 
decision.  Thereafter, the RO assigned a noncompensable 
evaluation effective from August 1992.  The veteran 
submitted a claim for an increased evaluation in September 
1996.  In May 1998, the RO denied a compensable evaluation 
and the present appeal ensued.  Subsequent rating 
decisions have confirmed and continued the noncompensable 
evaluation.

The veteran's myositis of the right shoulder has been 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 (2002).  Under this 
Diagnostic Code, myositis is to be rated on limitation of 
motion of the affected part as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint 
involved.  In the absence of limitation of motion, a 10 
percent evaluation is assigned for x-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent evaluation is warranted 
for x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).

Full range of motion of the shoulder consists of 180 
degrees of forward elevation and abduction and 90 degrees 
of internal and external rotation.  38 C.F.R. § 4.71a, 
Plate I (2002).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2002), limitation of motion of the arm at the 
shoulder level warrants a 20 percent rating.  Limitation 
of motion of the major arm midway between the side and 
shoulder level warrants a 30 percent rating.  The 40 
percent, and maximum schedular rating under Diagnostic 
Code 5201, may be assigned if range of motion of the major 
arm is limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2002).

As discussed further below, the medical evidence of record 
contains no objective findings of myositis that may be 
disassociated from the degenerative joint disease of the 
right shoulder.  During the course of this appeal, it was 
determined that the myositis diagnosed in service was 
currently manifested by degenerative joint disease, and 
that service connection for degenerative joint disease was 
warranted.  

Therefore, the veteran's right shoulder is symptomatic, 
but he is not entitled to a separate compensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5021 because to 
do so would violate the rule against pyramiding.  38 
C.F.R. § 4.14 (2002).  That is, any symptomatology related 
to the myositis overlaps with the symptomatology due to 
the degenerative joint disease, and would be evaluated 
under the same criteria for limitation of motion due to 
degenerative arthritis.  Essentially, the rule against 
pyramiding precludes the use of multiple diagnostic codes 
to evaluate the same manifestations of service-connected 
disability.  Thus, the evaluation for myositis remains 
noncompensable.

B. Evaluation of degenerative joint disease prior to 
December 16, 1998. 

The record shows that the RO initially denied service 
connection for degenerative joint disease of the right 
shoulder in a January 1993 rating decision.  This denial 
was upheld by a February 1996 Board decision and the 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision issued in 
November 1996, the Court vacated and remanded the February 
1996 Board decision.  The Board, in turn, remanded the 
issue to the RO in June 1997, February 2000, and February 
2001.  

In a March 2002 rating decision, the RO granted service 
connection for degenerative joint disease, right shoulder, 
and assigned the following evaluations: 10 percent 
effective from August 21, 1992; 20 percent effective from 
December 16, 1998; 30 percent effective from October 20, 
1999; and 40 percent effective from May 8, 2001.  The 
veteran disagreed with some of these initial evaluations 
and their assigned effective dates.  

In relation to the veteran's claim for an evaluation in 
excess of 10 percent prior to December 16, 1998, the 
record includes VA examinations and a private evaluation.  
At a September 1992 VA examination, the veteran reported 
periodic episodes of right shoulder pain with occasional 
popping.  Physical examination found normal range of 
motion with no tenderness or crepitation, and the x-ray 
report disclosed mild degenerative disease.  The veteran 
was diagnosed with degenerative joint disease with 
probable associated myositis, right shoulder. 

At a personal hearing before the RO in September 1993, the 
veteran testified that his right shoulder condition had 
worsened and that the pain occurred throughout the day.  
He claimed that he had retired early from his last job due 
to his shoulder pain.  A March 1996 VA treatment record 
noted complaint of right shoulder pain.

In an April 1996 evaluation submitted by Orthopaedic 
Specialists, the veteran reported chronic pain of the 
right shoulder since active service, with recent 
worsening.  Physical examination noted tenderness and 
crepitus over the right shoulder.  The veteran had 
essentially full range of motion and excellent strength in 
abduction and flexion.  The x-rays identified moderate 
acromioclavicular joint osteoarthritis and some chronic 
rotator cuff arthropathy.  In a June 1996 report from 
Orthopaedic Specialists, the right shoulder had full range 
of motion and no atrophy or marked crepitus was present.  

At an April 1998 VA examination, the veteran reported 
constant pain of the shoulder that caused difficulty 
sleeping and occasional numbness.  Physical examination 
noted good strength at shoulder abduction and throughout 
the right upper extremity, with no weakness.  Crepitus was 
present with range of motion.  There was no tenderness to 
palpation and sensation was intact.  The x-ray report was 
essentially unchanged since the last study.  The veteran 
was diagnosed with bilateral shoulder degenerative joint 
disease. 

The veteran's degenerative joint disease of the right 
shoulder was assigned a 10 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  According to the rating schedule, traumatic 
arthritis is to be rated as degenerative arthritis and 
degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
The criteria for rating limitation of motion of the 
shoulder have been discussed above.  See Diagnostic Code 
5201.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent prior to 
December 16, 1998.  The objective findings include a full 
range of motion and full strength of the right shoulder.  
As a result, the RO appropriately assigned a 10 percent 
evaluation for painful use and x-ray evidence of 
degenerative changes.  Accordingly, an evaluation in 
excess of 10 percent is denied.

C. Evaluation of degenerative joint disease prior to May 8, 
2001.

In relation to the veteran's claim for an evaluation in 
excess of 30 percent prior to May 8, 2001, the record 
includes three VA examinations for consideration.  At a 
December 1998 VA examination, the veteran reported 
constant pain of the right shoulder, worse with activities 
above his head.  Strength of the right shoulder and upper 
extremity, as well as sensation, were intact.  No 
tenderness to palpation was identified.  Hawkin's 
impingement sign and Neer impingement sign were positive 
bilaterally.  The veteran accomplished 80 degrees of 
forward flexion, 82 degrees of abduction, and full 
internal and external rotation.  The veteran was diagnosed 
with impingement syndrome of bilateral shoulders and 
degenerative changes of right shoulder.

At an October 1999 VA examination, the veteran reported 
chronic daily pain of both shoulders that interfered with 
his sleep.  Lifting and reaching activities caused the 
pain.  The right shoulder exhibited 70 degrees of 
abduction, 80 degrees of forward flexion, 25 degrees of 
external rotation, and 30 degrees of internal rotation.  
The x-ray report showed degenerative changes of the 
acromioclavicular joint with spurring of the inferior 
surface of the distal clavicle. 

At a March 2000 VA examination, the veteran reported 
constant pain of the right shoulder and occasional 
numbness that traveled down the arm.  Upon examination, he 
had difficulty performing strength exercises due to 
complaints of pain.  Shoulder abduction was 4/5, elbow 
flexion and wrist extension were 4+/5, and interossei was 
4+/5.  Atrophy was present, particularly with the 
musculature of the right hand.  Sensation was intact to 
light touch.  Neer impingement sign and apprehension sign 
were positive bilaterally.  

The veteran accomplished forward flexion to 58 degrees, 
abduction to 54 degrees, internal rotation to 22 degrees, 
and external rotation to 80 degrees.  He complained of 
pain and difficulty with motion.  Palpation of the right 
shoulder and biceps tendon caused complaint of diffuse 
mild pain.  The veteran was diagnosed with bilateral 
impingement syndrome and degenerative joint disease.  

Applying the criteria of Diagnostic Code 5201 to the above 
facts, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
prior to May 8, 2001.  For an evaluation of 40 percent, 
the maximum available, range of motion of the major arm 
must be limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2002).  The findings of the 
VA examinations document a greater range of motion; 
therefore, the criteria for a higher evaluation were not 
met at that time.  The Board has considered alternative 
diagnostic codes but finds that none are for application.  
See Diagnostic Codes 5200, 5202, 5203.  

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  There has been no showing in the present case 
that the veteran's right shoulder disability caused marked 
interference with his employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  
Accordingly, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III. Earlier Effective Dates

A. Service connection prior to August 21, 1992.

The veteran contends that he should be assigned an 
effective date prior to August 21, 1992 for the grant of 
service connection for degenerative joint disease, right 
shoulder.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid 
to any veteran under the laws administered by VA.  See 38 
U.S.C.A. § 5101 (West 1991); 38 C.F.R. § 3.151(a) (2002).  
A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply 
for a benefit under the laws administered by VA may be 
considered an informal claim provided it identifies, but 
not necessarily with specificity, the benefit sought.  See 
38 C.F.R. §§ 3.1(p), 3.155(a) (2002); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  In determining 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as 
an application or claim.  See 38 U.S.C.A. § 7104(a) (West 
1991); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date shall be the day following separation from 
active service or the date entitlement arose if the claim 
is received within one year after separation from service.  
In all other instances, the effective date shall be the 
date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2) 
(2002).

The record shows that the veteran submitted an initial 
claim of entitlement to service connection for 
degenerative joint disease, right shoulder, on August 21, 
1992.  Consequently, the RO granted service connection and 
assigned a disability rating effective from August 21, 
1992, the date of receipt of claim.  After a thorough 
review of the record, the Board can identify no claim, 
formal or informal, prior to August 21, 1992.  

In light of the foregoing, the August 21, 1992 date of 
claim is the earliest possible date in determining an 
effective date for the grant of service connection for 
degenerative joint disease, right shoulder, and the 
assignment of an evaluation for that disability.  See 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (r) 
(2002).  The Board recognizes that the veteran had a right 
shoulder disability prior to the assigned effective date.  
However, the law requires that the Board assign an 
effective date which is the later of the date entitlement 
arose or date of receipt of the claim.  Accordingly, an 
effective date prior to August 21, 1992 is denied.

B. Increased evaluations prior to October 20, 1999 and May 
8, 2001.

The veteran contends that he should be assigned an 
effective date prior to October 20, 1999 for the 
assignment of a 30 percent evaluation for degenerative 
joint disease, right shoulder.  He also contends that he 
should be assigned an effective date prior to May 8, 2001 
for the assignment of a 40 percent evaluation.  Generally, 
the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.400 (2002).  

The effective date of an increased evaluation for a 
service-connected disability is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the date of the receipt of 
the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The date of an outpatient or inpatient 
examination will be accepted as the date of receipt of a 
claim for increased benefits when such report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  See 38 C.F.R. 
§ 3.157.

As discussed above, the veteran submitted a claim of 
entitlement to service connection for degenerative joint 
disease, right shoulder, on August 21, 1992.  By rating 
decision dated March 2002, the RO granted service 
connection, and assigned a 10 percent evaluation effective 
from August 21, 1992, a 20 percent evaluation effective 
from December 16, 1998, a 30 percent evaluation effective 
from October 20, 1999, and a 40 percent evaluation 
effective from May 8, 2001.  The RO assigned the 30 and 40 
percent evaluations from the dates of VA examinations that 
documented an increase in the veteran's right shoulder 
disability.

This determination is in compliance with the controlling 
statutory and regulatory provisions discussed above, which 
set forth the procedures by which VA assigns effective 
dates for the award of increased disability compensation.  
As indicated, these statutory and regulatory provisions 
indicate that compensation is to be assigned as of the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1).  In this 
case, the appropriate effective date for the assignment of 
a 30 percent disability evaluation for degenerative joint 
disease, right shoulder, is the date of claim, or October 
20, 1999.  Likewise, the appropriate effective date for 
the assignment of a 40 percent disability evaluation for 
degenerative joint disease, right shoulder, is the date of 
claim, or May 8, 2001.

ORDER

Service connection for asbestosis is denied.

Service connection for lipomas is denied.

Service connection for a heart disorder is denied.

Service connection for rheumatoid arthritis is denied.

A compensable evaluation for myositis, right shoulder, is 
denied.

An evaluation in excess of 10 percent prior to December 
16, 1998, for degenerative joint disease, right shoulder, 
is denied.

An evaluation in excess of 30 percent prior to May 8, 
2001, for degenerative joint disease, right shoulder, is 
denied.

An effective date prior to August 21, 1992 for the grant 
of service connection for degenerative joint disease, 
right shoulder, is denied.

An effective date prior to October 20, 1999 for the 
assignment of a 30 percent evaluation for degenerative 
joint disease, right shoulder, is denied.

An effective date prior to May 8, 2001 for the assignment 
of a 40 percent evaluation for degenerative joint disease, 
right shoulder, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

